DETAILED ACTION
This action is pursuant to the claims filed on October 28, 2020. Currently, claims 1-19 are pending with claims 1, 7, 9, 11, and 17 amended with claim 19 newly added. Below follows a complete final action on the merits of claims 1-19. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendments to the claims overcome the previous 35 U.S.C. 112(b) rejections.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5-6, 9-10, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sutton et al (US PBPUG: 2003/0181942) in view of Oberti (US PGPUB: 2014/0194872). 
Regarding independent claim 1, Sutton discloses an implantable medical device (expandable filter device 100; [0064]; Fig. 14a-b) comprising: 
a frame comprising multiple elongate elements, the frame being reconfigurable between a low-profile delivery configuration and an expanded configuration (wire frame 120 has low-profile and expanded states; [0065-0066]); and 
a covering, attached to the frame, the covering comprising a fabric skirt disposed around a circumference of the frame that restricts blood flow through at least a portion of the frame (filter membrane; [0009], [0056], [0065]).
Sutton fails to explicitly disclose a plurality of electrode pairs, disposed on the skirt, the plurality of electrode pairs configured to deliver ablation energy; a first electrode pair of the electrode pairs extending longitudinally on the skirt and a second electrode pair of the electrode pairs extending circumferentially on the skirt. 

    PNG
    media_image1.png
    489
    510
    media_image1.png
    Greyscale
However, Oberti disclose an implantable device (10) comprising a frame (42) and a covering comprising a fabric skirt (78; [0053]) attached to the frame (42), and a plurality of electrode pairs (68), at least indirectly disposed on the skirt (78), the plurality of electrode pairs configured to deliver ablation energy ([0045]). A first electrode pair extends longitudinally on the skirt (see Fig. 1C where at least a first electrode pair comprises an extension in the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the invention of Sutton to further comprise a plurality of electrode pairs, disposed on the skirt, the plurality of electrode pairs configured to deliver ablation energy in order to provide the benefit of delivering ablation electrical energy to atrial tissue having arrhythmogenic foci to create a conduction block as taught by Oberti ([0039], [0045], [0060-0061]; at least Figs. 1A & 7).  
Oberti fails to explicitly disclose the plurality of electrodes fixedly disposed directly on the skirt
Further, it is noted that there are a limited number of choices available to a person of ordinary skill in the art for the biocompatible covering (skirt) as displayed in Fig. 5 and discussed in [0053] of Oberti. For example, Oberti discloses that the frame includes a fabric skirt (78) that covers the frame in three possible ways: 1) on the inside surface, 2) on the outside surface, or 3) on both the inside surface and outside surface ([0053]). Thus, a finite number of choices are available for configuring the skirt on the frame. Therefore, it would have been obvious to one of ordinary skill in the art to cover the frame with the skirt on at least the outside surface and configure the electrodes fixedly on the covered portion in order to provide sufficient contact between the tissue and the electrode ([0061]). KSR, 550 U.S. at 421, 82 USPQ2d at 1397; See MPEP 2143 (I)(E). 
Further, Sutton fails to explicitly disclose a first distally-located electrode and a second distally-located electrode, wherein each of the first and second distally-located electrodes are attached to the frame.  However, Oberti disclose an implantable device (10) comprising a frame (42) and first and second distally-located electrodes (70), wherein each of the first and second distally-located electrodes are attached to the frame (42).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the invention of Sutton to further comprise a first distally-located electrode and a second distally-located electrode, wherein each of the first and second distally-located electrodes are attached to the frame in order to provide the benefit of facilitating positioning of the apparatus during implantation as taught by Oberti ([0039], [0046]; at least Figs. 1A & 6A).
Regarding dependent claim 2, in view of the combination of claim 1, Sutton further discloses further comprising one or more anchor features extending outward from an outer periphery of the medical device
Regarding dependent claim 5, in view of the combination of claim 1, Oberti further discloses wherein the first and second distally-located electrodes are configured for pacing or electrographic detection (electrodes 70 for mapping; [0046]).
Regarding dependent claim 6, in view of the combination of claim 1, Oberti further discloses wherein the plurality of electrode pairs include two or more different sizes of electrode pairs ([0045] and Fig. 6A-6B refer to the electrodes as different shapes and sizes). 
Regarding dependent claim 18, in view of the combination of claim 1, Sutton further discloses wherein the device is a left atrial appendage occlude (expandable filter device 100; [0050], [0064], [0056], [0076]; Fig. 14a-b). 
Regarding dependent claim 19, in view of the combination of claim 1, Oberti further discloses wherein orientations of adjacent electrode pairs of the plurality of electrode pairs are alternated between extending longitudinally and extending circumferentially around the circumference of the frame (see annotated Fig. 1C which displays alternating electrode 
    PNG
    media_image2.png
    489
    510
    media_image2.png
    Greyscale
pairs between extending longitudinally and extending circumferentially). 

Regarding independent claim 9, Sutton discloses an implantable medical device system (expandable filter device 100; [0064]; Fig. 14a-b and catheter deliver system 200; [0083]; Fig. 2, 3a-b) comprising: 
a deployment system (200) including a catheter (220) and a sheath (230) defining a lumen, wherein the catheter is slidably disposed within the lumen ([0083] refers to catheter 220 disposed in sheath 230); 
a frame comprising multiple elongate elements, the frame being reconfigurable between a low-profile delivery configuration and an expanded configuration (wire frame 120 has low-profile and expanded states; [0065-0066]), wherein the frame is in the low-profile deliver configuration when the frame is confined within the lumen and wherein the frame is in the expanded configuration when the frame is not confined in the lumen ([0084]); 
a covering, attached to the frame, the covering comprising a fabric skirt disposed around a circumference of the frame that restricts blood flow through at least a portion of the frame (filter membrane; [0009], [0056], [0065]).
Sutton fails to explicitly disclose a plurality of electrode pairs, disposed on the skirt, the plurality of electrode pairs configured to deliver ablation energy, a first electrode pair of the electrode pairs extending longitudinally on the skirt and a second electrode pair of the electrode pairs extending circumferentially on the skirt.  

    PNG
    media_image1.png
    489
    510
    media_image1.png
    Greyscale
However, Oberti disclose an implantable device (10) comprising a frame (42) and a covering comprising a fabric skirt (78; [0053]) attached to the frame (42), and a plurality of electrode pairs (68), at least indirectly disposed on the skirt (78), the plurality of electrode pairs configured to deliver ablation energy ([0045]). A first electrode pair extends longitudinally on the skirt (see Fig. 1C where at least a first electrode pair comprises an extension in the longitudinal direction; ‘first’ in annotated fig. 1C with longitudinal arrow) and a second electrode pair extends circumferentially on the skirt (see Fig. 1C where at least a second electrode pair comprises an extension in the circumferential direction; ‘second in annotated fig. 1C with circumferential arrow).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the invention of Sutton to further comprise a plurality of electrode pairs, disposed on the skirt, the plurality of electrode pairs configured to deliver ablation energy in order to provide the benefit of delivering ablation electrical energy to atrial tissue having arrhythmogenic foci to create a conduction block as taught by Oberti ([0039], [0045], [0060-0061]; at least Figs. 1A & 7). 
 Oberti fails to explicitly disclose the plurality of electrodes fixedly disposed on the skirt. However, Oberti further teaches the ablation electrodes (68) located at or about the free end (60) of each wing member (52) of frame (52) and can have a cylindrical or horseshoe-shaped configuration ([0045]; Fig. 6A-B), the configuration of the wing members ensures full contact of the ablation electrodes (68) with tissue to thereby produce more effective lesions and decrease the amount of energy required to create the lesions ([0061]), and that skirt (78) may cover any combination of frame (42), including either the inside or outside surface of frame (42) and the wing members (52) of frame (42) ([0053]).  Thus, since Oberti clearly teaches the skirt (78) can be located on the exterior of the frame (42) and that the electrodes (68) are the most beneficial when in contact with tissue, it would have been obvious to one of ordinary skill in the art to modify the invention of Sutton such that the plurality of electrodes are fixedly disposed on the skirt in order to provide the benefit of producing more effective lesions and decreasing the amount of energy required to create the lesions as taught by Oberti.
Further, it is noted that there are a limited number of choices available to a person of ordinary skill in the art for the biocompatible covering (skirt) as displayed in Fig. 5 and discussed in [0053] of Oberti. For example, Oberti discloses that the frame includes a fabric skirt (78) that covers the frame in three possible ways: 1) on the inside surface, 2) on the outside surface, or 3) on both the inside surface and outside surface ([0053]). Thus, a finite number of choices are available for configuring the skirt on the frame. Therefore, it would have been obvious to one of ordinary skill in the art to cover the frame with the skirt on at least the outside surface and configure the electrodes fixedly on the covered portion in order to provide sufficient contact between the tissue and the electrode ([0061]). KSR, 550 U.S. at 421, 82 USPQ2d at 1397; See MPEP 2143 (I)(E). 
 Further, Sutton fails to explicitly disclose a first distally-located electrode and a second distally-located electrode, wherein each of the first and second distally-located electrodes are attached to the frame. However, Oberti disclose an implantable device (10) comprising a frame (42) and first and second distally-located electrodes (70), wherein each of the first and second distally-located electrodes are attached to the frame (42).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the invention of Sutton to further comprise a first distally-located electrode and a second distally-located electrode, wherein each of the first and second distally-located electrodes are attached to the frame in order to provide the benefit of facilitating positioning of the apparatus during implantation as taught by Oberti ([0039], [0046]; at least Figs. 1A & 6A).
Regarding dependent claim 10, in view of the combination of claim 9, Oberti further discloses further comprising an ablation energy source ([0033] refers to a power source) and controller that runs an algorithm for controlling ablation energy delivered to the plurality of electrode pairs ([0047] refers to the use of a temperature control algorithm to provide feedback to control the output power to the electrodes; necessarily comprising a controller to execute the algorithm).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sutton et al (US PBPUG: 2003/0181942) in view of Schecter (US PGPUB: 2013/0274712), further in view of Elliott (US PGPUB: 2006/0184229). 
Regarding independent claim 7, Sutton discloses an implantable left atrial appendage occluder device (expandable filter device 100; [0050], [0064], [0056], [0076]; Fig. 14a-b) comprising: 
a frame comprising one or more elongate elements, the frame being reconfigurable between a low-profile delivery configuration and an expanded configuration (wire frame 120 has low-profile and expanded states; [0065-0066]); and 
a covering, attached to the frame, the covering comprising a fabric skirt disposed around a circumference of the frame (filter membrane; [0009], [0056], [0065]); 
Sutton does not explicitly disclose a Doppler element configured to detect blood flow to identify locations of coronary arteries.
However, Schecter discloses medical device for left atrial appendage occlusion ([0055], [0120]). The device comprises a Doppler element (e.g. Doppler flowires) for sensing blood flow to identify location of coronary arteries ([0072] discusses utilizing Doppler elements to sensing blood flow to aid in placing the device in the correct anatomic positon, including coronary arteries). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Sutton to incorporate the Doppler element configured to detect blood flow to identify locations of coronary arteries as disclosed by Schecter. This configuration provides the benefit of guiding the device to the correct anatomic location ([0072]). Further, Schecter discloses it is known in the art to acquire blood flow data using Doppler elements ([0072]). 
Sutton does not explicitly disclose wherein the skirt is selectively deployable such that at least a portion of the skirt is extendable outward from an outer periphery of the medical device.
However, Elliott discloses an implantable device (10) comprising a skirt (16) attached to a frame (12) where at least a portion of the skirt is extendable (i.e. deployable) outward from an outer periphery of the medical device ([0033] refers to the first portion 24 of skirt 16 which 
Regarding dependent claim 8, in view of the combination of claim 7, Sutton does not explicitly disclose wherein the skirt is configured such that some portions of the skirt can be actuated to deploy while other portions of the skirt remain undeployed.
However, Elliot discloses a skirt (16) attached to a frame (12) where at least a portion of the skirt is extendable outward from an outer periphery of the medical device ([0033] refers to the first portion 24 of skirt 16 which expands radially outward), where portions of the skirt can be deployed responsively as needed ([0032]; interpreted as deploying some portions while other remain undeployed). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the skirt of Sutton to incorporate the selectively deployable skirt of Elliot. This configuration provides the benefit of a tighter seal with the surrounding wall and prevents potential leakage ([0036]).  
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sutton et al (US PBPUG: 2003/0181942) in view of Oberti (US PGPUB: 2014/0194872), further in view of Mickelson (US PGPUB: 2015/0182740). 
Regarding independent claim 11, a method for treating a human heart of a patient (at least abstract; [0013]; [0050]; [0051]), the method comprising: 
deploying an implantable medical device within a left atrial appendage of the heart (expandable filter device 100; [0050], [0064], [0056], [0076]; Fig. 14a-b), wherein the implantable medical device comprises: 
a frame comprising multiple elongate elements, the frame being reconfigurable between a low-profile delivery configuration and an expanded configuration (wire frame 120 has low-profile and expanded states; [0065-0066]); 
a covering, attached to the frame, the covering comprising a fabric skirt disposed around a circumference of the frame that restricts blood flow through at least a portion of the frame (filter membrane; [0009], [0056], [0065]);  
Sutton fails to explicitly disclose a plurality of electrode pairs, disposed on the skirt, the plurality of electrode pairs configured to deliver ablation energy; and delivering ablation energy from at least one electrode pair of the plurality of electrode pairs to the left atrial appendage to create scar tissue on the wall tissue. 
However, Oberti disclose an implantable device (10) comprising a frame (42) and a covering comprising a fabric skirt (78; [0053]) attached to the frame (42), and a plurality of electrode pairs (68), at least indirectly disposed on the skirt (78), the plurality of electrode pairs configured to deliver ablation energy ([0045]; note in light of the modification, the ablation electrodes would necessarily deliver energy to the LAA) to create a continuous lesion ([0061]; interpreted as scar tissue). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the invention of Sutton to further comprise a plurality of electrode pairs, disposed on the skirt, the plurality of electrode pairs configured to deliver ablation energy in order to provide the benefit of delivering ablation electrical energy to atrial tissue having arrhythmogenic foci to create a conduction block as taught by Oberti ([0039], 
Further, it is noted that there are a limited number of choices available to a person of ordinary skill in the art for the biocompatible covering (skirt) as displayed in Fig. 5 and discussed in [0053] of Oberti. For example, Oberti discloses that the frame includes a fabric skirt (78) that covers the frame in three possible ways: 1) on the inside surface, 2) on the outside surface, or 3) on both the inside surface and outside surface ([0053]). Thus, a finite number of choices are available for configuring the skirt on the frame. Therefore, it would have been obvious to one of ordinary skill in the art to cover the frame with the skirt on at least the outside surface and configure the electrodes fixedly on the covered portion in order to provide sufficient KSR, 550 U.S. at 421, 82 USPQ2d at 1397; See MPEP 2143 (I)(E). 
Further, Sutton fails to explicitly disclose a first distally-located electrode and a second distally-located electrode, wherein each of the first and second distally-located electrodes are attached to the frame; and detecting, using the first and second distally-located electrodes, the presence or absence of an electrogram on the left atrial appendage.
However, Oberti disclose an implantable device (10) comprising a frame (42) and first and second distally-located electrodes (70), wherein each of the first and second distally-located electrodes are attached to the frame (42). Electrodes (70) are configured for electrophysiological mapping for facilitating positioning of the apparatus ([0046]; interpreted as detecting electrogram; note in light of modification this detection necessarily occurs at the LAA). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the invention of Sutton to further comprise a first distally-located electrode and a second distally-located electrode, wherein each of the first and second distally-located electrodes are attached to the frame, and detecting, using the first and second distally-located electrodes, the presence or absence of an electrogram on the left atrial appendage, in order to provide the benefit of facilitating positioning of the apparatus during implantation as taught by Oberti ([0039], [0046]; at least Figs. 1A & 6A)
Further, Sutton/Oberti fail to disclose identifying a gap between the skirt and wall tissue of the left atrial appendage; and delivering the ablation energy to create the scar tissue on the wall tissue to seal the gap.
However, Mickelson discloses an ablation system for ablating left atrial structures (at least [0014], [0118], [0124]). The system identifies a gap between the device and the target tissue 
Regarding dependent claim 12, in view of the combination of claim 11, Oberti further discloses further comprising individually modulating ablation energy delivered to  individual pairs of the plurality of electrode pairs ([0045] refers to delivering ablation energy at different times to the electrodes 68, interpreted as individual modulation).
Regarding dependent claim 13, in view of the combination of claim 11, Oberti further discloses wherein the delivering ablation energy at least partially continues until one or more gaps between the implantable medical device and the left atrial appendage are determined to be sealed by formation of scar tissue ([0062] refers to monitoring feedback to control the level of energy delivered to the ablation elements in order to effectively for a lesion (i.e. scar tissue)).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sutton et al (US PBPUG: 2003/0181942) in view of Oberti (US PGPUB: 2014/0194872), further in view of Elliott (US PGPUB: 2006/0184229). 
Regarding dependent claim 3, in view of the combination of claim 1, while Sutton discloses a fabric skirt on an elastic frame ([0009]) and Oberti discloses wherein the skirt is deployable such that at least a portion of the skirt is extendable outward from an outer periphery of the medical device (see Figure 16 which displays the skirt (wings 52) deployable from an outer periphery of the device; [0043]-[0044] refer to the wings as forming arches and as selectively deployable. 
However, Elliot discloses an implantable device (10) comprising a skirt (16) attached to a frame (12) where at least a portion of the skirt is extendable (i.e. deployable) outward from an outer periphery of the medical device ([0033] refers to the first portion 24 of skirt 16 which expands radially outward). The skirt may be pleated or made from a material with inherent spring action or memory properties (interpreted as elastic), ([0031]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the skirt of Sutton/Oberti to incorporate the selectively deployable skirt of Elliot. This configuration provides the benefit of a tighter seal with the surrounding wall and prevents potential leakage ([0036]).  
Regarding dependent claim 4, in view of the combination of claim 3, Oberti further discloses wherein the covering is pleated or elastic to facilitate deployment of the selectively deployable skirt ([0043]-[0044] refers to the covering/skirt as resilient and bendable to aid in deployment, interpreted as elastic). Examiner notes the remainder of the limitations are in the alternative. 
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sutton et al (US PBPUG: 2003/0181942) in view of Oberti (US PGPUB: 2014/0194872) and Mickelson (USPGPUB: 2015/01827440), further in view of Elliott (US PGPUB: 2006/0184229). 
Regarding dependent claims 14 and 15, in view of the combination of claim 11, while Sutton discloses a fabric skirt on an elastic frame ([0009]) and Oberti discloses wherein the skirt is deployable such that at least a portion of the skirt is extendable outward from an outer selectively deployable (claim 14) and further comprising deploying one or more portions of the selectively deployable skirt (claim 15). 
However, Elliot discloses a skirt (16) attached to a frame (12) where at least a portion of the skirt is extendable outward from an outer periphery of the medical device ([0033] refers to the first portion 24 of skirt 16 which expands radially outward), where portions of the skirt can be deployed responsively as needed ([0032]; interpreted as selectively deployed). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the skirt of Sutton/Oberti to incorporate the selectively deployable skirt of Elliot. This configuration provides the benefit of a tighter seal with the surrounding wall and prevents potential leakage ([0036]).  
Regarding dependent claim 16, in view of the combination of claim 15, Oberti further discloses wherein the deploying the one or more portions of the selectively deployable skirt comprises delivering an energy from outside of the patient that is received by the implantable medical device ([0052] refers to the power source coupled to the device is externally located).
Regarding dependent claim 17, in view of the combination of claim 16, Oberti further discloses wherein the ablation energy is radiofrequency ([0033]). 
Response to Arguments
Applicant's arguments filed October 28, 2020 have been fully considered. 

    PNG
    media_image1.png
    489
    510
    media_image1.png
    Greyscale
Regarding independent claims 1 and 9, Applicant argues that Oberti does not disclose a “second electrode pair extending circumferentially on the skirt” (p. 7, Remarks). This is not persuasive. As outlined above (and displayed below in Fig. 1C), Oberti discloses at least a second electrode pair that extends in a circumferential direction as a portion of electrodes 68 extend circumferentially. The Examiner notes that the current claim language has not recited any specific orientation with respect to the recited directions, the electrodes, frame, and/or skirt. 

Applicant also appears to further argue in the footnote on p. 6 that the combination of Oberti and Sutton is impermissible hindsight because portions of Sutton are not covered by a skirt. This is not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Further, as outlined above, there a finite number of choices are available for configuring the skirt on the frame and it would have been obvious to one of ordinary skill in the art to cover the frame with the skirt on at least the outside surface and configure the electrodes fixedly on the covered portion in order to provide sufficient contact between the tissue and the electrode ([0061]). KSR, 550 U.S. at 421, 82 USPQ2d at 1397; See MPEP 2143 (I)(E). 
Regarding claim 7, Applicant amendments to the claim necessitated a new grounds of rejection outlined above of Sutton in view of Schecter and Elliot, where Schecter discloses a Doppler element. 
 Regarding claim 11, Applicant amendments to the claim necessitated a new grounds of rejection outlined above of Sutton in view of Oberti, further in view of Mickelson, where Mickelson discloses a identifying a gap and delivering ablation energy to create scar tissue. 
It is noted Applicant has not provided additional arguments for any dependent claims other than those for independent claims 1, 7, 9, and 11 (p. 9, Remarks) and thus the rejections of the dependent claims are tenable for at least the reasons outlined above with regards to independent claim 1, 7, 9, and 11. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794